Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Stelacone on 12/28/2021.
The application has been amended as follows: 

In claim 1 line 9, after “the second end;” insert --wherein the electrical terminal portion and the post portion are monolithically formed with each other;--.  
In line 28, after “the second end” insert --and extending through the post portion to the electrical terminal portion,--; after “receive” insert --a dielectric core of--.

In claim 7 line 7, after “the rearward end;” insert --wherein the electrical terminal portion and the post portion are monolithically formed with each other;--.  
In line 8, after “terminal member” insert --and extending through the post portion to the electrical terminal portion,--.  
In line 9, add --an outer body coupled with the terminal member,--. 


In claim 34 line 9, after “the second end;” insert --wherein the electrical terminal portion and the post portion are monolithically formed with each other;--.  
In line 32, after “the second end” insert --and extending through the post portion to the electrical terminal portion,--; after “receive” insert --a central dielectric core of--.

In claim 39 line 7, after “the rearward end;” insert --wherein the electrical terminal portion and the post portion are monolithically formed with each other;--.  
In line 8, after “the terminal member” insert --and extending through the post portion to the electrical terminal portion,--;
In line 9, add --an outer body coupled with the terminal member,--. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833